Citation Nr: 1500133	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

This claim was before the Board in January 2012.  The Board remanded the claim to obtain potentially outstanding pertinent treatment records.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD that conforms with the DSM-V.

2. The preponderance of the competent and credible medical and other evidence of record is against a finding that the Veteran has an acquired psychiatric disorder that had its onset in service, manifested within one year of separation from service, or is otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

VA's duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2009 that informed him of his duty and VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment and personnel records have been associated with the claims file.  The Veteran's pertinent VA treatment records as well as Vet Center records have also been associated with the claims file.  The Veteran identified psychiatric treatment in approximately 1973 from Garden City Hospital; however, the hospital informed VA that any records dated prior to 2000 would have been destroyed.  Pursuant to the Board's remand, the Veteran was asked to identify any other outstanding records of treatment.  He advised he had been treated at Tennova Medical Center, (formerly St. Mary's Medical Center) since 1997.  The response from this facility did not produce any records dated prior to 2006, and the Veteran advised in December 2012 that he had no other information or evidence to submit.  As such, the Board finds there was compliance with its remand, and that appropriate efforts were taken to associate pertinent treatment records with the claims file and that the Board can proceed with the adjudication of the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").


The Board acknowledges that the Veteran has not been provided a VA examination or medical opinion with regard to his service connection claim for an acquired psychiatric disorder.  In the instant case, VA's duty to provide the Veteran with an examination has not been triggered.  The Veteran's service treatment records are silent for complaints of or treatment for a psychiatric disorder or pertinent symptoms.  The Veteran has not been diagnosed with PTSD.  Moreover, there is no credible probative evidence of record suggesting that the Veteran's claimed psychiatric condition is related to service or began in service.  The evidence of record contains only lay conclusory, generalized statements regarding an association with service.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     

The Veteran appeared before the undersigned VLJ for a hearing in October 2011 and presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as medical evidence dated prior to 2005 noting treatment for a psychiatric condition.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  Specifically, the Veteran testified as to his psychiatric symptoms in service and symptoms that he has experienced since service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Service Connection Claim for an Acquired Psychiatric Disorder Other Than PTSD

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the instant case, the Veteran asserts that he has an acquired psychiatric disorder that is related to his Vietnam service.  The Veteran contends during service he had a psychiatric episode where he went "blank" for a couple days.  

Initially, the Board notes that the Veteran's medical records provide a diagnosis of acquired psychiatric conditions, to include generalized anxiety disorder and depression, and therefore, he has a current disability.   

The Board notes that the Veteran's service treatment records are silent for complaints of or treatment for a psychiatric disorder or pertinent symptoms.  The Veteran's December 1971 separation examination report noted a normal psychiatric evaluation, and at the same time, the Veteran characterized his health as "good."  

The Veteran's VA treatment are associated with the claims file.  They do not provide a medical opinion linking the Veteran's diagnosed acquired psychiatric disorders to service.  Indeed, where they record the Veteran's report of formal treatment, he indicates it is all post service.   

The private treatment records associated with the file from Tennova/St. Mary's hospital date from the 2000's, and none relate the Veteran's psychiatric impairment to service.  

The Veteran's Vet Center records discuss in detail the Veteran's military experience, marital problems, health problems, and financial problems.  The records also include a diagnosis of anxiety and depression.  However, the records do not include a medical opinion specifically relating the Veteran's psychiatric diagnosis to service.  

A May 2010 lay statement from the Veteran stated that the Veteran "went blank" during service in June 1971 and that he has had approximately nine episodes of going "blank" since service.  During the October 2011 Board hearing, the Veteran testified that although he was a cook during service he also had guard duty where he witnessed his friends getting killed and where he had to fire his own weapon.  The Veteran further testified that he had a "spell" during service where he was "out of communication" for approximately two days.  The Veteran stated that a medic observed the incident but did not report it.  He then stated that he was hospitalized in 1973 and that he has taken medication for his "nerves" since service.  

Initially, the Board notes that the Veteran is not competent to associate any symptoms that he may have had in service to his currently diagnosed psychiatric disorder as it has not been demonstrated that he has the required medical expertise.  Jandreau, 492 F.3d at 1377.  Moreover, although the Veteran is competent to discuss the symptoms that he experienced, the Board does not find his testimony that he had a "blank" episode of two days duration in service to be credible.  He has not consistently reported this event, as an April 2007 VA treatment record notes that the Veteran reported that his "first blank" episode occurred after separation from service, and he specifically "denied having any of these symptoms in the military." In addition, it is simply implausible on its face that an episode as the Veteran described lasting 2 full days while on active duty in Vietnam would go undocumented in his service records.  Accordingly, the Board does not find the Veteran's testimony that he experienced a "blank" episode during service to be credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  

The Board additionally notes that the Veteran's mother stated that he has taken medication for his "nerves" since service.  However, the medical evidence of record does not indicate that the Veteran has been continuously prescribed medication for his "nerves" since separation from service.  A December 2008 VA treatment record noted that the Veteran has had a long history of "nervousness" since 1974 which has been treated with Alprazolam.  The Board notes that 1974 is approximately three years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board has considered whether any other theory of entitlement would allow the Veteran to prevail in his claim for service connection for a psychiatric disorder.  Service connection may be rebuttably presumed if a psychosis, manifests to a degree of 10 percent within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The documentary evidence does not support this, however, and because of the inconsistent history the Veteran has given, no other evidence reasonably supports it.  

In light of the foregoing, the Board finds that there is no competent and credible evidence of record indicating that the Veteran had a "blank" episode during service, that his current psychiatric disorder manifested within one year of separation from service, or that his currently diagnosed psychiatric disorder is related to service.  The Board thus finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Service Connection Claim for PTSD   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (2014).    

The Veteran contends that he has PTSD that is related to service.  However, the Board notes that the Veteran is not competent to diagnose PTSD as it has not been demonstrated that he has the required medical expertise.  Jandreau, 492 F.3d at 1377.  

The Board notes that a VA treatment record dated May 2008 specifically stated that the Veteran did not meet the "full criteria for PTSD."  The treatment record was noted to be a psychiatry outpatient note and the record was signed by an individual with a Ph.D. and M.D.  This determination that the Veteran did not meet the full criteria for PTSD was rendered after thorough evaluation of the Veteran, to include the Veteran's discussion of his reaction to events that remind him of Vietnam.  

The Vet Center records dated October 2009, November 2009, and December 2009 state that the Veteran's diagnoses include anxiety disorder with "R/O sub dx PTSD."  These treatment records were signed by a social worker and the October 2009 record includes a statement that the intake assessment was incomplete as the Veteran did not finish the assessment.  A March 2010 progress note completed by the same social worker noted that the Veteran's assessment included "PTSD."  However, the March 2010 progress note specifically stated that the Veteran had not been seen in person at that time and had not been evaluated in over three months; thus indicating that the last in-person treatment was December 2009 when the formal diagnosis was "R/O sub dx PTSD."  Moreover, a summary of treatment printed in May 2011 indicated that the Veteran's diagnosis was "subPTSD" and that the Veteran's military history, intake assessment, and treatment plan were not found.  Thus, the Board finds that the one notation of PTSD in the Vet Center March 2010 record is not credible evidence of a current diagnosis of PTSD since that notation was not rendered after evaluating the Veteran in person, there is no indication that the diagnosis was rendered in accordance with applicable criteria, and the last in-person evaluation noted a diagnosis of "R/O sub dx PTSD."  Also significantly the intake assessment was noted to be incomplete and the May 2011 summary of treatment provided the notation of "subPTSD."  

Moreover, an April 2010 VA psychiatric treatment record, dated after the last Vet Center progress note and signed by a physician, reflected a diagnosis of generalized anxiety disorder and nicotine dependence.  The Board finds this to be probative evidence that the Veteran does not have a diagnosis of PTSD as the April 2010 diagnosis was rendered after thorough evaluation of the Veteran over the course of multiple psychiatric sessions from approximately 2008 to 2010.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there is no VA treatment record associated with the claims file that provides a formal diagnosis of PTSD.    

In light of the evidence of record, the Board finds that the Veteran has not been diagnosed with PTSD pursuant to 38 C.F.R. § 4.125(a) at any point during the course of the appeal.  As noted above, the Board finds the Veteran's VA treatment records to be highly probative evidence that the Veteran does not have a current diagnosis of PTSD.  Accordingly, service connection for PTSD is not warranted as there is no current diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of a proof of present disability there can be no claim).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.    


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


